 



FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into effective April 29, 2013 by and between
Cyalume Technologies, Inc., a Delaware corporation (the “Company”), and Michael
Bielonko (“Employee”).

 

RECITALS

 

A.      The Company and Employee are parties to that certain Amended and
Restated Employment Agreement dated April 19, 2012 (the “Employment Agreement”);

 

B.      The Company and Employee desire to amend the Employment Agreement on the
terms provided for herein; and

 

C.      The Company desires to continue to employ Employee as Vice President of
Finance of the Company, and Employee desires to continue such employment upon
the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and Employee hereby agree as follows:

 

1.      The recitals contained in the Employment Agreement are hereby deleted
and replaced in their entirety with recitals A through C set forth in this
Amendment.

 

2.      Section 1 of the Employment Agreement is hereby deleted and replaced in
its entirety with the following:

 

“TERM.      This Agreement shall be for an initial term beginning on the
Effective Date and ending on December 31, 2013 unless extended in writing by the
mutual agreement of the parties.”

 

3.      Section 2(a) of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:

 

“Duties.       Employee shall be employed as the Vice President of Finance of
the Company. Employee’s duties shall be such executive, managerial,
administrative, and professional duties as are commensurate with the position of
Vice President of Finance, and as shall be assigned by the President, Chief
Financial Officer, Chief Operating Officer or the Board of Directors of the
Company, or by their authorized designees. Employee shall report to the Chief
Financial Officer of the Company. Employee may delegate duties to other
employees of the Company as he reasonably determines is in the best interest of
the Company, consistent with the general authority and power given to him
hereunder. The principal place of employment of Employee shall be at the
Company’s executive offices in West Springfield, Massachusetts.”

 



 

 

 

4.      Section 3(b)(i) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

 

“In the event Employee’s employment with the Company is terminated by the
Company (including, for the avoidance of doubt, through the Company’s election
not to renew this Agreement at the end of the initial term or any successive
one-year term pursuant to Section 1) other than as a result of death, disability
(as defined in Section 8(a)(ii)), retirement or for “cause” (as defined in
Section 8(a)(iii)), or if Employee’s employment with the Company is terminated
by Employee for the reason set forth in Section 8(d), and upon execution by
Employee of a separation agreement prepared by the Company within thirty (30)
days of the date of termination of Employee’s employment, the Company will pay
Employee, at normal payroll intervals for six (6) months, a sum equal to
Employee’s annual Base Salary in effect at the time of termination hereunder,
less applicable deductions and withholdings.”

 

5.      Section 2 of Schedule 1 to the Employment Agreement is hereby amended to
add the following as the last paragraph thereunder:

 

“2013 Bonus.      Notwithstanding anything to the contrary contained herein and
in lieu of any other cash or equity bonus for which Employee may be eligible
under this Agreement for the 2013 calendar year, Employee shall be eligible to
receive a cash bonus in the amount of $100,000 for the 2013 calendar year,
payable in accordance with the terms of this Section 2 of Schedule 1, subject to
fulfillment of the following conditions (as determined in the sole discretion of
the Board of Directors of the Company): (a) the Employee’s employment
relationship with the Company was not terminated either (i) by the Employee or
(ii) by the Company for “cause” (as defined in Section 8(a)(iii)), in each case,
prior to December 31, 2013, and (b) Employee uses his best efforts to loyally
and conscientiously perform all the duties required by him by the terms of this
Agreement, including, without limitation, to assist with the successful
transitioning to the Company’s new Chief Financial Officer.”

 

6.      Except as amended hereby, all of the terms of the Employment Agreement
shall remain and continue in full force and effect and are hereby confirmed in
all respects, and all references after the date hereof to the Employment
Agreement shall be deemed to refer to the Employment Agreement as amended
hereby.

 

7.      This Amendment may be executed and delivered in counterparts and by
facsimile or in PDF transmitted by email, each of which will be deemed an
original, but both of which together will constitute one and the same
instrument.

 

8.      No amendment or modification of this Amendment shall be valid or binding
upon the parties hereto unless made in writing and signed by each of the parties
hereto for that express purpose. The validity and effect of this Amendment and
the rights and obligations of the parties hereto shall be construed and
determined accordance with the law of the State of Delaware without regard to
its conflicts of laws or principles.

 

[The Remainder of this Page Intentionally Left Blank; Signatures Follow]

 



 

 

  

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Employment Agreement effective as of the date set forth above.

  

 

  Company:           CYALUME TECHNOLOGIES, INC.                    

By:

/s/ Zivi Nedivi



    Name: Zivi Nedivi     Title: CEO                             Employee:      
               /s/ Michael Pellici     Michael Bielonko  

 

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO BIELONKO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT]



 

 

